Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason(s) For Allowance
1.	Claims 1-7 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claim 1, Duan et al (US 10086833) in view of Pulis et al (US 2004/0124992) teaches an apparatus for providing a notification of opening or closing of scissor doors for a vehicle, which is intended to indicate an opening or closing state of the scissor doors installed in the vehicle (Duan in Fig. 1 teaches sensors 28a in the back of the vehicle connected to 34c to indicate opening of the left and/or right side doors), comprising: a first indicator unit installed in a left section of a rear side of the vehicle to indicate an opening state of a left scissor door (Fig. 1, sensor 28a will flash the left tail light); a second indicator unit installed in a right section of the rear side of the vehicle to indicate an opening state of a right scissor door (Fig. 1, sensor 28a connected to the right tail light and will indicate opening of the right side door). But Duan doesn’t explicitly teach a motor for activating the first indicator unit and the second indicator unit. In an analogous art, Pulis in paragraph 0020 and Fig. 2 teaches a motor attached to an indicator to indicate opening and closing of a door. 
But, neither Duan, Pulis nor any other prior art of record teaches a clutch unit configured to be operated in conjunction with a main gear provided on a rotary shaft of the motor and selectively activate the first indicator unit and the second indicator unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/OMEED ALIZADA/Primary Examiner, Art Unit 2685